Exhibit 10.2






TRANSITION AND RETIREMENT AGREEMENT


This Transition and Retirement Agreement (the “Agreement”) by and between Randal
Golden (“Executive”) and The Cooper Companies, Inc., a Delaware corporation (the
“Company”), is made effective as of the eighth (8th) day after the date
Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:
 
A. Executive acknowledges that his status as Vice President, General Counsel and
Corporate Secretary shall end on February 15, 2020 with his election to retire
from, and relinquish, those titles and all duties and responsibilities
associated with them. Further, from February 15, 2020 through the Retirement
Date (as defined below), Executive will remain an employee of the Company in an
advisory and transitionary capacity as set forth herein for services as
requested by the Chief Executive Officer.


B. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, the
transition of Executive’s duties and all amounts due and owing to Executive.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:


1.Retirement Date. The Company and Executive acknowledge and agree that
Executive’s status as an employee of the Company shall continue until the
earliest of (i) February 1, 2021 (the “Planned Retirement Date”), (ii) the date
Executive voluntarily terminates his employment with the Company or (iii) the
date Executive takes any action that constitutes Cause (as defined below) (such
earliest date, the “Retirement Date”). For the purposes of this Agreement,
“Cause” shall mean (A) Executive’s unauthorized use or disclosure of
confidential information or trade secrets of the Company or any breach of the
Proprietary Information and Invention Assignment Agreement entered into between
Executive and the Company (the “Confidentiality Agreement”); (B) Executive’s
commission of, or plea of nolo contendere to, a felony under the laws of the
United States or any state thereof or any crime involving dishonesty or moral
turpitude; or (C) any act of fraud or embezzlement committed by Executive
against the Company.
2.Continued Employment.
(i)Transition Period. From February 15, 2020 through the Retirement Date (the
“Transition Period”), Executive shall remain employed by the Company as Special
Legal Adviser to the Chief Executive Officer of the Company reporting to the
Chief Executive Officer, and Executive shall provide transition services on an
as-needed basis in Executive’s areas of expertise and work experience and
responsibility, solely at the request of the Chief Executive Officer. It is
expected that the transition services will take substantially all of Executive’s
business time prior to March 1, 2020, and Executive will continue to report to
the Company’s offices through such date. After March 1, 2020, Executive shall
not report to the offices of the Company unless requested reasonably in advance
by the Chief Executive Officer.
(ii)Salary and Benefits Continuation. During the Transition Period, Executive
will continue to be paid base salary at the rate in effect on the date of this
Agreement and continue to be eligible for (i) the employee benefit plans made
available to similarly situated employees of the Company on the terms and
conditions set forth in such employee benefit plans, and (ii) the perquisites
extended to Executive prior to his transition. All payments made to Executive
during the Transition Period will be subject to any required withholding taxes
and authorized deductions.
(iii)2020 Bonus. Notwithstanding the terms of the Company’s annual bonus
program, in the event the Transition Period ends on the Planned Retirement Date,
Executive shall be paid a performance bonus for fiscal year 2020, pro-rated to
reflect four months of service during fiscal year 2020, with the amount paid
based on actual corporate performance achievement and with any individual or
discretionary goals deemed achieved at 100%. Any amount earned will be paid,
less required withholding taxes, at the same time related bonuses are paid to
other executives and, in any event, no later than March 15, 2021.
(iv)Equity Awards. During the Transition Period, each outstanding equity award
held by Executive shall remain outstanding and continue to vest in accordance
with its terms. Each equity award that is unvested as of the Retirement Date
shall thereupon terminate. Each vested stock option held by Executive as of the
Retirement Date shall remain exercisable until the earlier of the third
anniversary of the Retirement Date or the original expiration date thereof, in
each case, in accordance with its terms. Executive acknowledges that to the
extent any stock option constitutes an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), such stock option shall automatically convert to a nonqualified stock
option and no longer be eligible for the potentially tax advantages associated
with incentive stock options on the three month anniversary of the Retirement
Date.
(v)Protection of Information. Executive agrees that, during the Transition
Period and thereafter, Executive will not, except for the purposes of performing
Executive’s duties to the Company, seek to obtain any





--------------------------------------------------------------------------------




(vi) confidential or proprietary information or materials of the Company. During
the Transition Period, Executive reaffirms his commitment to remain in
compliance with the Confidentiality Agreement.
(a)Final Paycheck; Payment of Accrued Wages and Expenses.
(i)Final Paycheck. As soon as administratively practicable on or after the
Retirement Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Retirement Date,
subject to standard payroll deductions and withholdings. Executive is entitled
to these payments regardless of whether Executive executes this Agreement.
(ii)Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Retirement Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses. Executive is entitled
to these reimbursements regardless of whether Executive executes this Agreement.
3.Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of Executive’s employment with the
Company and the termination thereof. Executive further acknowledges that, other
than the Confidentiality Agreement and agreements evidencing Executive’s equity
awards, this Agreement shall supersede each agreement entered into between
Executive and the Company regarding Executive’s employment, including, without
limitation, Executive’s change in control severance agreement, and each such
agreement shall be deemed terminated and of no further effect as of the
Effective Date.
4.Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.
(a)On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.
(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:
(i)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iii)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;
(iv)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(v)Claims for indemnification under any indemnification agreement, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and





--------------------------------------------------------------------------------




(vi)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
(c)Acknowledgement. In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:
(i)Executive should consult with an attorney before signing this Agreement;
(ii)Executive has been given at least twenty-one (21) days to consider this
Agreement;
(iii)Executive has seven (7) days after signing this Agreement to revoke it. If
Executive wishes to revoke this Agreement, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to Glen Sunnergren, Global VP,
Human Resources at email: gsunnergren@coopervision.com. Executive understands
that if Executive revokes this Agreement, it will be null and void in its
entirety, and Executive will not be entitled to any payments or benefits
provided in this Agreement, other than as provided in Section 3.
(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
5.Non-Disparagement, Transition, and Transfer of Company Property. Executive
further agrees that:
(a)Non-Disparagement. Executive agrees that he shall not disparage, criticize or
defame the Company, its affiliates and their respective affiliates, directors,
officers, agents, partners, stockholders, employees, products, services,
technology or business, either publicly or privately. The Company agrees that it
shall not, and it shall instruct its officers and directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 6(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency, or any statement otherwise required by
law.
(b)Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties, including but not limited to any
announcement, internal or external, of Executive’s retirement.
(c)Return of Company Property. Executive warrants and represents that Executive
has turned over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property that are the property of
the Company and that Executive had in Executive’s possession, custody or
control. Notwithstanding the foregoing, Executive shall retain his Company
provided laptop and mobile phone following the removal or transfer of Company
proprietary information housed on such devices, subject to Executive satisfying
tax withholding requirements in respect of such devices.
6.Executive Representations. Executive warrants and represents that (a)
Executive has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to Executive, except as provided in this Agreement, (c)
Executive has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the Family and
Medical Leave Act or any similar state law, (d) the execution, delivery and
performance of this Agreement by Executive does not and will not conflict with,
breach, violate or cause a default under any agreement, contract or instrument
to which Executive is a party or any judgment, order or decree to which
Executive is subject, and (e) upon the execution and delivery of this Agreement
by the Company and Executive, this Agreement will be a valid and binding
obligation of Executive, enforceable in accordance with its terms.
7.No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned





--------------------------------------------------------------------------------




or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only upon Executive’s death by will or
operation of law.
8.Non-Solicitation. Without limiting the Confidentiality Agreement, Executive
hereby agrees that Executive shall not, at any time within the one (1) year
period immediately following the Retirement Date, directly or indirectly, either
for herself or on behalf of any other person, recruit or otherwise solicit or
induce any employee or consultant of the Company to terminate its employment or
arrangement with the Company, or otherwise change its relationship with the
Company. Notwithstanding the foregoing, nothing herein shall prevent Executive
from directly or indirectly hiring any individual who submits a resume or
otherwise applies for a position in response to a publicly posted job
announcement or otherwise applies for employment with any person with whom
Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.
9.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.
10.Miscellaneous. This Agreement, together with the Confidentiality Agreement
and the agreements evidencing Executive’s equity awards, comprises the entire
agreement between the parties with regard to the subject matter hereof and
supersedes, in their entirety, any other agreements between Executive and the
Company with regard to the subject matter hereof. Executive acknowledges that
there are no other agreements, written, oral or implied, and that Executive may
not rely on any prior negotiations, discussions, representations or agreements.
This Agreement may be modified only in writing, and such writing must be signed
by both parties and recited that it is intended to modify this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.
11.Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.
12.Maintaining Confidential Information. Executive reaffirms Executive’s
obligations under the Confidentiality Agreement. Executive acknowledges and
agrees that the benefits provided in Section 3 above shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement. For the avoidance of doubt, nothing in the
Confidentiality Agreement or this Agreement will be construed to prohibit
Executive from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures, and Executive is not required to notify the Company that
Executive has made such reports or disclosures. Furthermore, in accordance with
18 U.S.C. § 1833, notwithstanding anything to the contrary in the
Confidentiality Agreement or this Agreement: (i) Executive shall not be in
breach of this Agreement, and shall not be held criminally or civilly liable
under any federal or state trade secret law (x) for the disclosure of a trade
secret that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, or (y) for the disclosure of a trade secret that
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.
13.Executive’s Cooperation.  After the Retirement Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
Executive’s employment with the Company (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive’s possession during Executive’s employment); provided,
however, that any such request by the Company shall not be unduly burdensome or
interfere with Executive’s personal schedule or ability to engage in gainful
employment and Executive shall be compensated fairly at prevailing market terms
for his cooperation. 
14.Section 409A of the Code. This Agreement is intended, to the greatest extent
permitted under law, to comply with the short-term deferral exemption and the
separation pay exemption provided in Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations and other interpretative guidance
issued thereunder (“Section 409A”) such that no benefits or payments under this
Agreement are subject to Section 409A. Notwithstanding anything herein to the
contrary, the timing of any payments under this Agreement shall be made
consistent with such exemption. Executive’s right to receive a series of
installment payments under this Agreement, if any, shall be treated as a right
to receive a series of separate payments. To the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A, including
without limitation any such regulations or other guidance that may be issued
after the Retirement Date. Notwithstanding any provision of this Agreement to





--------------------------------------------------------------------------------




the contrary, in the event that the Company determines that any amounts payable
hereunder may be subject to Section 409A, the Company may, to the extent
permitted under Section 409A cooperate in good faith to adopt such amendments to
this Agreement or adopt other appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section 409A;
provided, however, that this paragraph shall not create an obligation on the
part of the Company to adopt any such amendment, policy or procedure or take any
such other action, nor shall the Company have any liability for failing to do
so. To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, such reimbursements shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.


IN WITNESS WHEREOF, the undersigned have caused this Transition and Retirement
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.




Date: February 6, 2020
 
 
/s/ Randal Golden




Randal Golden
 
 
Date: February 6, 2020
/s/ Glen Sunnergren
 
Glen Sunnergren
 
Global Vice President, Human Resource










